ORDER OF SUSPENSION
A Stipulation, Agreement and Recommendation were signed by respondent attorney and counsel for the Disciplinary Board in this case. Under the provisions of Rule 12, NDRDP, Respondent waived his right to a hearing, acknowledged conduct in violation of a certain provision of the Code of Professional Responsibility and agreed to a suspension from the practice of law for a time certain with automatic reinstatement. Said Stipulation was accepted by the Hearing Panel of the Disciplinary Board composed of David L. Peterson, Chairman, Jon M. Arntson and Ann McLean, and incorporated in its Report, Findings and Recommendation to the Supreme Court.
After consideration the Supreme Court requested additional information that might have a bearing on the mitigation of the discipline to be imposed.
In answer to the Court’s request, a Stipulation was filed by counsel for the parties.
After further consideration the Supreme Court approved the report of the Hearing Panel and directed the entry of the following order:
NOW, THEREFORE, IT IS HEREBY ORDERED, that Respondent be suspended from the practice of law for forty-five days commencing on the 1st day of September, 1983, with automatic reinstatement at the expiration of that period provided Respondent files proof of compliance with Rule 14, NDRDP; and
IT IS FURTHER ORDERED that Respondent pay the costs incurred in conjunction with this action within 30 days after imposition of discipline by the Supreme Court.
/s/ Ralph J. Erickstad
Ralph J. Erickstad, Chief Justice
/s/ Wm. L. Paulson
Wm. L. Paulson, Justice
/s/ Vernon R. Pederson
Vernon R. Pederson, Justice
/s/ Paul M. Sand
Paul M. Sand, Justice
/s/ Gerald W. VandeWalle
Gerald W. VandeWalle, Justice